                   Case 2:90-cv-00520-KJM-DB Document 6510 Filed 03/19/20 Page 1 of 10


               1    MICHAEL W. BIEN – 096891                DONALD SPECTER – 083925
                    ERNEST GALVAN – 196065                  STEVEN FAMA – 099641
               2    LISA ELLS – 243657                      PRISON LAW OFFICE
                    ROSEN BIEN GALVAN &                     1917 Fifth Street
               3    GRUNFELD LLP                            Berkeley, California 94710-1916
                    101 Mission Street, Sixth Floor         Telephone: (510) 280-2621
               4    San Francisco, California 94105-1738
                    Telephone: (415) 433-6830
               5
                                                            CLAUDIA CENTER – 158255
               6                                            AMERICAN CIVIL LIBERTIES UNION
                                                            FOUNDATION
               7                                            DISABILITY RIGHTS PROGRAM
                                                            39 Drumm Street
               8                                            San Francisco, California 94111
                                                            Telephone: (415) 343-0770
               9
              10 Attorneys for Plaintiffs
              11
              12                             UNITED STATES DISTRICT COURT

              13                             EASTERN DISTRICT OF CALIFORNIA

              14
              15 RALPH COLEMAN, et al.,                     Case No. 2:90-cv-00520-KJM-DB
              16               Plaintiffs,                  STIPULATION AND [PROPOSED]
                                                            ORDER CONFIRMING ATTORNEYS’
              17         v.                                 FEES AND COSTS FOR THE
                                                            FOURTH QUARTER OF 2019
              18 GAVIN NEWSOM, et al.,
                                                            Judge: Hon. Deborah Barnes
              19               Defendants.
              20
              21
              22
              23
              24
              25
              26
              27
              28
[3513311.1]

                      STIPULATION AND [PROPOSED] ORDER CONFIRMING ATTORNEYS’ FEES AND COSTS FOR THE
                                                  FOURTH QUARTER OF 2019
                   Case 2:90-cv-00520-KJM-DB Document 6510 Filed 03/19/20 Page 2 of 10


               1         Pursuant to the periodic fees process in this case, Plaintiffs sent their Quarterly
               2 Statement for the Fourth Quarter of 2019 to Defendants via overnight delivery on
               3 February 7, 2020. The parties completed their meet and confer process on March 17,
               4 2020. The parties have resolved all disputes regarding fees and costs for the Fourth
               5 Quarter of 2019, with an agreement to reduce claimed amounts to a total of $1,012,424.35
               6 calculated at a rate of $220.50 per hour pursuant to 42 U.S.C.A. § 1997e(d)(3).
               7         THEREFORE, THE PARTIES HEREBY STIPULATE AND AGREE that
               8 $1,012,424.35 plus interest is due and collectable as of forty-five days from the date of
               9 entry of this Order. Interest on these fees and costs will run from March 11, 2020 (31 days
              10 after Defendants’ receipt of Plaintiffs’ statement), accruing at the rate provided by
              11 28 U.S.C. § 1961.
              12         IT IS SO STIPULATED.
              13
              14 DATED: March 19, 2020                          /s/ Elise Thorn
                                                                Elise Thorn
              15                                                Deputy Attorney General
              16                                                Attorneys for Defendants

              17
              18 DATED: March 19, 2020                          /s/ Lisa Ells
                                                                Lisa Ells
              19                                                ROSEN BIEN GALVAN & GRUNFELD LLP
              20                                                Attorneys for Plaintiffs

              21
              22         IT IS SO ORDERED.
              23 DATED: _______________, 2020
              24
              25
              26                                             Deborah Barnes
                                                             United States Magistrate Judge
              27
              28
[3513311.1]
                                                                  1
                      STIPULATION AND [PROPOSED] ORDER CONFIRMING ATTORNEYS’ FEES AND COSTS FOR THE
                                                  FOURTH QUARTER OF 2019
         Case 2:90-cv-00520-KJM-DB Document 6510 Filed 03/19/20 Page 3 of 10




                                Coleman v. Newsom
                              Fourth Quarter of 2019
                    October 1, 2019 through December 31, 2019
                            Summary of Fees and Costs




                             CLAIMED FEES      SETTLED FEES             COSTS

Monitoring, 489-3              $1,001,070.00        $966,032.56      $27,613.55

Fees on Fees, 489-5                $6,394.50          $6,170.69         $302.99

Appeal, 489-20                    $12,546.45         $12,107.32         $197.24

Appeal, 489-22                         $0.00              $0.00           $0.00


Totals                         $1,020,010.95        $984,310.57      $28,113.78


Claimed Total:                                  $1,048,124.73

Settled Total:                                  $1,012,424.35




                                                                          3490036
    Case 2:90-cv-00520-KJM-DB Document 6510 Filed 03/19/20 Page 4 of 10
                                 Coleman v. Newsom
                               Fourth Quarter of 2019
                     October 1, 2019 through December 31, 2019
                                Monitoring Fees, 489-3

Rosen Bien Galvan & Grunfeld
                           Actual     Claimed                                   Settled
            Name                                  Rate      Claimed Amount
                           Hours       Hours                                   Amount
Adiba Khan                   159.20      154.20   $220.50         $34,001.10    $32,811.06
Alex Gourse                  112.30      109.90   $220.50         $24,232.95    $23,384.80
Amy Xu                       226.40      185.70   $220.50         $40,946.85    $39,513.71
Benjamin Bien-Kahn             8.70        0.00   $220.50              $0.00          $0.00
Cara E. Trapani              380.10      380.00   $220.50         $83,790.00    $80,857.35
Catherine Johnson            262.80      217.50   $220.50         $47,958.75    $46,280.19
Dylan Verner-Crist           173.50      168.30   $220.50         $37,110.15    $35,811.29
Ellinor Heywood               40.20       40.20   $220.50          $8,864.10     $8,553.86
Emma Cook                    390.30      385.30   $220.50         $84,958.65    $81,985.10
Ernest Galvan                  8.50        0.00   $220.50              $0.00          $0.00
F. Gail LaPurja              108.50       96.10   $220.50         $21,190.05    $20,448.40
Fely F. Villadelgado           1.30        0.00   $220.50              $0.00          $0.00
Gay C. Grunfeld                2.40        0.00   $220.50              $0.00          $0.00
Gregorio Z. Gonzalez         308.40      288.90   $220.50         $63,702.45    $61,472.86
Heather Gans                 211.60      200.70   $220.50         $44,254.35    $42,705.45
Jack Gleiberman               55.00       54.90   $220.50         $12,105.45    $11,681.76
Jeffrey L. Bornstein           0.30        0.00   $220.50              $0.00          $0.00
Jenny S. Yelin               121.70      121.30   $220.50         $26,746.65    $25,810.52
Jessica L. Winter            381.60      369.90   $220.50         $81,562.95    $78,708.25
Karen E. Stilber               0.40        0.00   $220.50              $0.00          $0.00
Linda H. Woo                 168.30      168.30   $220.50         $37,110.15    $35,811.29
Lisa Ells                    420.70      419.50   $220.50         $92,499.75    $89,262.26
Marc Shinn-Krantz            223.00      201.10   $220.50         $44,342.55    $42,790.56
Marcus V. Levy               349.50      337.40   $220.50         $74,396.70    $71,792.82
Michael L. Freedman           10.40       10.10   $220.50          $2,227.05     $2,149.10
Michael S. Nunez              39.10       39.10   $220.50          $8,621.55     $8,319.80
Michael W. Bien              196.90      188.10   $220.50         $41,476.05    $40,024.39
Penny M. Godbold              34.80       34.80   $220.50          $7,673.40     $7,404.83
Sanford Jay Rosen              0.50        0.00   $220.50              $0.00          $0.00
Thomas Nolan                  98.40       95.40   $220.50         $21,035.70    $20,299.45
Total                       4494.80     4266.70                  $940,807.35   $907,879.10

Prison Law Office
                           Actual     Claimed                                  Settled
          Name                                    Rate      Claimed Amount
                           Hours       Hours                                   Amount
Alayna O'Bryan                21.00       21.00   $220.50          $4,630.50     $4,468.43
Donald Specter                52.90       52.90   $220.50         $11,664.45    $11,256.19
Gabriela Pelsinger            11.60       11.60   $220.50          $2,557.80     $2,468.28
Ilian Meza Pena               11.10       11.10   $220.50          $2,447.55     $2,361.89
Juliette Mueller               3.00        3.00   $220.50            $661.50      $638.35
Margot Mendelson              83.20       83.20   $220.50         $18,345.60    $17,703.50
Megan Lynch                    1.90        1.90   $220.50            $418.95      $404.29
Michael Brodheim               7.50        7.50   $220.50          $1,653.75     $1,595.87
Sara Norman                    1.20        1.20   $220.50            $264.60      $255.34
Skye Lovett                    3.00        3.00   $220.50            $661.50      $638.35
Steven Fama                   76.90       76.90   $220.50         $16,956.45    $16,362.97
Total                        273.30      273.30                   $60,262.65    $58,153.46

GRAND TOTAL                                                    $1,001,070.00   $966,032.56


                                                                                     3490036
Case 2:90-cv-00520-KJM-DB Document 6510 Filed 03/19/20 Page 5 of 10




                             Coleman v. Newsom
                           Fourth Quarter of 2019
                 October 1, 2019 through December 31, 2019
                            Monitoring Costs, 489-3


Rosen Bien Galvan & Grunfeld
                 Description                  Actual      Claimed
In-House Copying                              $2,660.20    $2,660.20
Outside Copying                               $5,321.14    $5,321.14
Transcription                                 $4,585.05    $4,585.05
Telephone                                        $31.70       $31.70
Postage and Delivery                          $1,838.93    $1,838.93
Research (Westlaw/Lexis/PACER/Fees)           $1,211.05    $1,211.05
Witness Fees/Costs                              $171.57      $171.57
Travel                                       $11,278.09   $11,278.09
Total                                                     $27,097.73


Prison Law Office
                 Description                  Actual         Claimed
In-House Copying                                $52.80           $52.80
Postage                                        $263.40         $263.40
Travel                                         $199.62         $199.62
Total                                          $515.82         $515.82


GRAND TOTAL                                               $27,613.55




                                                                          3490036
Case 2:90-cv-00520-KJM-DB Document 6510 Filed 03/19/20 Page 6 of 10




                                Coleman v. Newsom
                              Fourth Quarter of 2019
                    October 1, 2019 through December 31, 2019
                                Fees on Fees, 489-5



Rosen Bien Galvan & Grunfeld
                       Actual    Claimed Claimed        Claimed     Settled
          Name
                       Hours      Hours    Rate         Amount      Amount
F. Gail LaPurja             1.50      1.50 $220.50        $330.75      $319.17
Linda H. Woo                5.90      5.90 $220.50      $1,300.95    $1,255.42
Lisa Ells                 20.50      20.00 $220.50      $4,410.00    $4,255.65
Total                     27.90      27.40              $6,041.70    $5,830.24

Prison Law Office
                          Actual   Claimed Claimed      Claimed     Settled
         Name
                          Hours     Hours    Rate       Amount      Amount
Ashley Kirby                  1.60      1.60 $220.50      $352.80     $340.45
Total                         1.60      1.60              $352.80     $340.45


GRAND TOTAL                                             $6,394.50    $6,170.69




                                                                                 3490036
Case 2:90-cv-00520-KJM-DB Document 6510 Filed 03/19/20 Page 7 of 10




                           Coleman v. Newsom
                         Fourth Quarter of 2019
               October 1, 2019 through December 31, 2019
                           Costs on Fees, 489-5

    Rosen Bien Galvan & Grunfeld
               Description            Actual  Claimed
    Outside Postage and Delivery       $57.29   $57.29
    In-House Copying and Printing      $57.40   $57.40
    Outside Copying and Scanning      $188.30 $188.30
    Total                                      $302.99


    GRAND TOTAL                                 $302.99




                                                                 3490036
Case 2:90-cv-00520-KJM-DB Document 6510 Filed 03/19/20 Page 8 of 10




                             Coleman v. Newsom
                           Fourth Quarter of 2019
                 October 1, 2019 through December 31, 2019
                 Fees on Appeal of July 3, 2018 Order, 489-20



Rosen Bien Galvan & Grunfeld
                       Actual    Claimed Claimed Claimed             Settled
          Name
                       Hours      Hours    Rate     Amount          Amount
Cara E. Trapani             2.30      2.30 $220.50    $507.15          $489.40
F. Gail LaPurja             0.10      0.00 $220.50      $0.00             $0.00
Gregorio Z. Gonzalez        2.40      2.20 $220.50    $485.10          $468.12
Jenny S. Yelin              0.70      0.00 $220.50      $0.00             $0.00
Jessica L. Winter           0.90      0.00 $220.50      $0.00             $0.00
Lisa Ells                 45.40      45.20 $220.50 $9,966.60         $9,617.77
Michael W. Bien             7.20      7.20 $220.50 $1,587.60         $1,532.03
Total                     59.00      56.90         $12,546.45       $12,107.32



GRAND TOTAL                                            $12,546.45   $12,107.32




                                                                                  3490036
Case 2:90-cv-00520-KJM-DB Document 6510 Filed 03/19/20 Page 9 of 10




                           Coleman v. Newsom
                         Fourth Quarter of 2019
               October 1, 2019 through December 31, 2019
               Costs on Appeal of July 3, 2018 Order, 489-20

    Rosen Bien Galvan & Grunfeld
              Description            Actual  Claimed
    In-House Copying and Printing     $30.60   $30.60
    Westlaw/Lexis/Pacer              $136.64 $136.64
    Travel                            $30.00   $30.00
    Total                                     $197.24


    GRAND TOTAL                                  $197.24




                                                                 3490036
Case 2:90-cv-00520-KJM-DB Document 6510 Filed 03/19/20 Page 10 of 10




                            Coleman v. Newsom
                           Fourth Quarter of 2019
                October 1, 2019 through December 31, 2019
              Fees on Golding Investigation Orders Appeal, 489-22



Rosen Bien Galvan & Grunfeld
                       Actual    Claimed Claimed        Claimed      Settled
          Name
                       Hours      Hours    Rate         Amount       Amount
Cara E. Trapani             0.50      0.00 $220.50          $0.00         $0.00
Gregorio Z. Gonzalez        0.20      0.00 $220.50          $0.00         $0.00
Jenny S. Yelin              0.10      0.00 $220.50          $0.00         $0.00
Jessica L. Winter           0.70      0.00 $220.50          $0.00         $0.00
Lisa Ells                   1.30      0.00 $220.50          $0.00         $0.00
Michael W. Bien             0.70      0.00 $220.50          $0.00         $0.00
Total                       3.50      0.00                  $0.00         $0.00



GRAND TOTAL                                                  $0.00       $0.00




                                                                                  3490036
